Ingraham, J.
I concur in the conclusion arrived at by Mr. Justice Daniels on the ground that, under the circumstances disclosed, an injunction to restrain the defendant Clara H. Jones from disposing of the personal property received by her from her husband until the trial of the action was not an improper exercise of the discretion of the court at special term. I do not wish to be understood, however, as holding that upon the facts presented the court would be justified in granting a judgment which would direct the application of the property in question to the payment of the judgment referred to in the complaint.